Citation Nr: 1617038	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  08-09 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 1999, for the grant of service connection for posttraumatic stress disorder; depressive disorder (hereinafter PTSD), to include the issue of whether a July 2008 rating decision which assigned the effective date of award is final.

2.  Evaluation of recurrent post-operative left spermatocele, currently evaluated as 0 percent disabling.

3.  Evaluation of peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

4.  Evaluation of peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

5.  Evaluation of PTSD, currently evaluated as 10 percent disabling until April 9, 2008, and 100 percent disabling thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A March 2000 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  A December 2001 rating decision granted service connection for right and left lower extremity neuropathy and assigned a 10 percent evaluation.  An April 2003 rating decision granted service connection for left spermatocele and assigned a noncompensable evaluation.  A July 2008 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned the effective date on appeal herein.  The July 2008 rating decision also assigned a PTSD evaluation of 10 percent until April 9, 2008, at which time a 100 percent evaluation was effective.

In May 2010, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

As addressed below, the Board finds that a June 2015 statement from the Veteran's representative constitutes a substantive appeal with respect to the issue of entitlement to an effective date earlier than January 5, 1999, for the grant of service connection for PTSD.  See Percy v. Shinseki, 23 Vet. App 37 (2009).  The Board can find no written statement, however, which can reasonably be construed as a timely substantive appeal with respect to a May 2015 Statement of the Case (SOC) which denied a compensable evaluation for erectile dysfunction, and denied an application to reopen a claim of service connection for hypertension.  The Board also notes that the RO has taken no actions waiving the substantive appeal requirement.  As such, the erectile dysfunction and hypertension claims are not currently before the Board.

The issues of the evaluation of PTSD, the evaluation of left spermatocele, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO assigned an effective date of January 5, 1999, for the grant of service connection for PTSD.  

2.  An October 2008 statement from the Veteran's Congressman is an expression on behalf of the Veteran of disagreement with the effective date assigned in the July 2008 rating decision as to service connection for PTSD, and is a timely notice of disagreement (NOD).

3.  VA received the Veteran's claim of service connection for PTSD no earlier than January 5, 1999.

4.  Left lower extremity peripheral neuropathy more nearly approximates moderately severe incomplete paralysis of the sciatic nerve due to absence of sensation confirmed by objective findings, diminished reflexes, diminished position sense and trophic changes.

5.  Right lower extremity peripheral neuropathy more nearly approximates moderately severe incomplete paralysis of the sciatic nerve due to absence of sensation confirmed by objective findings, diminished reflexes, diminished position sense and trophic changes


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 5, 1999, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(b), 3.157(b)(1), 3.400, 20.300, 20.301, 20.302 (2014).

2.  The criteria for an evaluation of 40 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an evaluation of 40 percent, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the record lacks VCAA compliant notice regarding the PTSD effective date and disability ratings prior to issuance of the rating decisions on appeal.  However, the Board finds that the Veteran has not been prejudiced by the deficiency in the timing of the notice.  In that regard, the Veteran was provided Statements of the Case in March 2008 and May 2015 that identified the requirements for higher evaluations and for effective dates.  Moreover, he and his representative have had sufficient time to submit more evidence and argument throughout the appeal period.  Furthermore, the Veteran has asserted several other claims and has received VCAA notice at other times for such claims.  His arguments show that he is aware of the requirements that the VCAA notices describe.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record. 

Pursuant to a Board remand in September 2013, VA afforded the Veteran an adequate examination with respect to the severity of his peripheral neuropathy.  The Board finds this examination to be adequate to address the current severity of such disabilities.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and his knowledge of medical principles.  Since this examination, the lay and medical evidence does not reflect a material increased severity of disability warranting additional examination.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

With respect to the duty to assist in connection with the effective date for the grant of service connection for PTSD, because the record as it existed at the time of and prior to the currently assigned effective date is controlling, no further factual development is warranted.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran claims that the effective date for the award of service connection for PTSD should be earlier than February 5, 1999.  

Where a claim for service connection is granted, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   If no NOD is filed within the appeal period (one-year), generally, the rating decision becomes final.  See 38 U.S.C.A. § 7105(c).  

Here, the July 2008 rating decision granted service connection for PTSD and assigned an effective date of February 5, 1999.  In an October 2008 letter from the Veteran's Congressman, expression of disagreement over the effective date in the July 2008 rating decision was stated on behalf of the Veteran.  This statement was in writing, and received by the AOJ issuing the adverse determination.  See 38 C.F.R. §§ 20.201, 20.300.  This statement recorded the Veteran's disagreement with the effective date of award assigned for PTSD and can reasonably be construed as a desire to seek appellate review.  See 38 C.F.R. § 20.201.  Thus, this filing is liberally construed by the Board in a light most favorable to the Veteran and is, therefore, deemed a timely NOD.  Therefore, the issue of an earlier effective date for the grant of service connection for PTSD was timely appealed.  Consequently, the July 2008 rating decision is not final with respect to the effective date assigned for the grant of service connection for PTSD and the allegations of CUE are not applicable.

The Board now turns to whether there is a proper SOC and a substantive appeal in order for the Board to have jurisdiction over review of the appeal on the merits.  A May 2015 SOC is of record that addresses the effective date issue on the merits.  This SOC was issued in response to a disagreement with a November 2012 administrative determination that a December 2010 statement from the Veteran disagreeing with the effective date for PTSD was untimely and not a sufficient allegation of CUE.  The Board finds the issue addressed in the May 2015 SOC to a proper SOC as to the October 2008 NOD.  As far as a substantive appeal, the Board accepts the June 2015 statement by the Veteran's representative as an intent to perfect the appeal, and therefore, a proper substantive appeal. 

The Board now proceeds with review of the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of the award based upon a claim to reopen is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r)(2015).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (1999); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that the regulations defining a "claim" changed in March 2015.  However, as the Veteran's claim was received prior to the change, it will be reviewed under the previous regulations.  Under that framework, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).    

In this case, the evidence shows the Veteran's initial claim of service connection for PTSD was received by the RO on January 5, 1999.  This is the current effective date of service connection for PTSD.  There is no objective evidence that a communication that could be construed as a claim was submitted by the Veteran or received by the RO any early than the current effective date.  

It appears from the arguments presented by the Veteran that he seeks entitlement to an earlier effective date of award based on the fact that he was diagnosed with PTSD prior to the effective date of award assigned.  However, the mere existence of medical records reflecting a PTSD diagnosis generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if the Veteran's STRs and post-service treatment records were interpreted as an informal claim for service connection for a psychiatric disability, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.
  
The Court recognized two exceptions to this general rule: (1) when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  Any references to psychiatric disability in the VA clinic records prior to the effective date of award assigned in this case could not support an application under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

In short, the claims file does not contain any other communication from the Veteran or representative indicating an intent to seek or a belief in entitlement to service connection for a psychiatric disability from the time of his discharge from service until January 5, 1999.  38 C.F.R. §§ 3.1(p), 3.155(a).  Moreover, there is no provision in the law allowing for an earlier effective date based on the fact that his psychiatric problems existed prior to the filing of claim.  The Board's actions are bound by the applicable law and regulations as written and we no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Accordingly, an effective date earlier than January 5, 1999, is not warranted.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Peripheral Neuropathy

The Veteran claims he is entitled to an evaluation in excess of 10 percent for the right and left lower extremity peripheral neuropathy disabilities.  The Veteran cited other Board decisions where both sensory and motor impairment led to a neuropathy evaluation of 40 percent in each extremity.  See April 2008 VA Form 9.  The Board notes at the outset that other Board decisions may be considered to the extent that they reasonably relate to the case at hand, but are nonetheless not binding upon the Board in its review of this case.  38 C.F.R. § 20.1303.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran's polyneuropathy of the right and left lower extremities is evaluated under Diagnostic Code 8721, relating to neuralgia of the external popliteal nerve.  Under Diagnostic Code 8721, a 10 percent rating is applied for mild incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent evaluation; severe incomplete paralysis warrants a 30 percent rating.  A disability rating of 40 percent is warranted for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  Id.  

The Veteran has requested Board consideration of a rating under the criteria for the sciatic nerve.  DC 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.

On this record, in August 2000, a private physician noted the Veteran had evidence of peripheral neuropathy.  The November 2001 VA examination shows the Veteran reported numbness under the ball of each foot and sometimes in the heel area.  He reported sometimes having a sensation that his feet are asleep or cold.  Physical examination revealed the Veteran with a slightly awkward gait, worsened by trying to walk on his toes.  Strength was noted as normal.  There was distal tapering of both calves.  Reflexes were noted as absent.  Examination revealed decreased vibration, light touch, and pin prick sensation in the lower one-half of each calf.  The diagnosis was shown as polyneuropathy involving both sensory and motor fibers, more likely than not arising from his diabetes.

A February 2004 VA treatment record showed treatment for evaluation of the feet to assess sensory loss.  Monofilament testing revealed sensory function was intact (9/9).  A July 2005 Electromyogram Nerve Conduction Study (EMG/NCS) confirmed sensory and motor polyneuropathy of axonal type in both lower extremities.  Specifically, there were abnormal findings for the peroneal nerve bilaterally and the right sural nerve.  In April 2005, the Veteran stated he was not interested in adding new medications for neuropathy.  A December 2007 diabetes foot exam showed sensation to monofilament was absent in the heel on the right and left foot, absent on the third and fifth metatarsophalangeal area, and absent at the medial instep area.

A July 2010 VA examination showed the course of peripheral neuropathy since onset has been stable.  There were no current treatments.  There were no balance and coordination problems.  Reflex examination findings showed absent knee and ankle findings.  A sensory examination showed for nerves L4-5 and S1-2 of each lower extremity, that, bilaterally, there was decreased sensation to vibration at the foot.  Pain/pinprick, position sense, light touch, and dysesthesias examinations were normal.  The motor examination revealed active movement against full resistance.  Muscle tone was normal.  There was no atrophy, no abnormal gait, no imbalance and no tremor.  The findings involved the L4-5 and the S1-2 dermatomes.

A September 2013 VA peripheral neuropathy examination was conducted.  The examination report noted the Veteran's history of developing tingling and numbness in his feet after the onset of diabetes, with problems reported up to his calves.  The Veteran endorsed symptoms of mild numbness, severe paresthesia and/or dysesthesias, and moderate intermittent pain in the bilateral lower extremities.  He denied constant pain.  On examination, strength was normal.  Deep tendon reflexes in the knee and ankle were absent.  Sensation was normal in the knees and thighs.  Sensation was decreased in the ankles, lower legs, feet, and toes.  Position sense was decreased in both lower extremities.  The Veteran had trophic changes on both lower extremities described as loss of hair and shiny skin on the anterior aspect of the lower legs.  

After a review of the evidence of record, the Board finds that, when resolving reasonable doubt regarding a degree of disability in the Veteran's favor, an evaluation of 40 percent each for polyneuropathy of the right and left lower extremities is warranted.  In that regard, the July 2010 VA examination identified the Veteran's impairment as originating from the sciatic nerve branch.  The July 2005 EMG noted abnormalities involving the peroneal and sural nerves.  As such, the Board finds that application of Diagnostic Code 8520 (sciatic nerve) rather than Diagnostic Code 8521/8721 (common peroneal), Diagnostic Code 8522 (superficial peroneal), Diagnostic Code 8523 (deep peroneal), Diagnostic Code 8524 (tibial) or DC 8525 (posterior tibial) as this provides the greater benefit and is consistent with the dermatomes involved.  Notably, the Board is precluded from providing separate ratings under these diagnostic codes as they affect the same functions and, thus, would constitute impermissible pyramiding.  See M-21, Part III.iv.4.G.4.c.  The Board defers to VBA's judgment regarding the medical reasoning underlying the application of these diagnostic codes.  See Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).

Overall, the Board finds that the Veteran has experienced numbness and tingling of the feet and toes throughout the appeal period which he perceives as severe.  His lower extremity reflexes have been generally absent.  In the most recent VA examination, trophic changes were present as well as decreased position sense and decreased sensation in the lower leg (i.e. ankles, calves, and feet).  

Accordingly, the Board finds that the more appropriate diagnostic code to describe the foregoing symptoms is Diagnostic Code 8520 for paralysis of the sciatic nerve.  Based on the definitions of mild, moderate and severe in VA's Adjudication Manual, the modifier language of "with marked muscle atrophy" for severe under Diagnostic Code 8520 and by considering the relative impairment of motor function, trophic changes and sensory disturbances, the Board finds that the Veteran's right and left lower extremity peripheral neuropathy more nearly approximates moderately severe incomplete paralysis due to absence of sensation confirmed by objective findings, diminished reflexes, diminished position sense and trophic changes.

However, a higher evaluation is not warranted because the Veteran's symptoms do not more closely approximate the criteria for severe or complete paralysis.  In this respect, there is no lay or medical evidence of "marked muscular atrophy" which is specified as part of the criteria ("with") of "severe" incomplete paralysis of the sciatic nerve.  In addition, there is no lay or medical evidence of foot drop or dangle, loss of active movement of muscles below the knee, or weakened knee flexion or loss of knee flexion.  Overall, the Veteran retains functional use of his lower extremities.  Accordingly, an evaluation higher than 40 percent is not warranted for either extremity.

To the extent the Veteran argues otherwise, the Board gives greater probative weight to the objective examination findings that assess the impairment of sensory, motor and trophic changes in both lower extremities due to greater training and experience of the medical examiners in evaluating neurologic disabilities.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected lower extremity disabilities.  The Veteran exhibits pain, numbness, tingling, loss of sensation and loss of reflexes which interfere with his ability to ambulate.  The ratings schedule contemplates symptoms such as weakness, sensory symptoms, atrophy, loss of reflexes, paralysis and overall loss of lower extremity function.  Higher evaluations are available for greater severity.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

An effective date earlier than January 5, 1999, for the grant of service connection for PTSD is denied.

An evaluation of 40 percent for right lower extremity peripheral neuropathy, but no higher, is granted.

An evaluation of 40 percent for left lower extremity peripheral neuropathy, but no higher, is granted.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015). The Veteran claims a higher evaluation than 20 percent is warranted for his service-connected PTSD for the period from January 5, 1999, to April 9, 2008.  Beginning April 9, 2008, a 100 percent evaluation for PTSD is in effect.

Private treatment records from Dr. R.A. are of record for the period from 1996 to 2001 that indicate a diagnosis of delusional disorder that was not likely to improve.  An April 1996 record indicates: the Veteran's paranoid delusions have not responded to treatment and may be fixed; the Veteran's psychiatric impairment is of such severity that he is unable to engage in stressful situations or in other than the most superficial interpersonal relations.  November 1999, and thereabouts, treatment notes indicate the Veteran was feeling calmer due to medication.  The Veteran also sought VA PTSD treatment until October 2001, but none thereafter.  A VA treatment note in August 2007 indicates the Veteran had been seeing a private psychiatric provider.  

These facts raise several issues.  The first issue is whether the diagnosed delusional disorder is a manifestation of the Veteran's PTSD.  Secondly, if delusional disorder is not a manifestation of the PTSD, then whether the symptoms of delusional disorder can be distinguished from those of PTSD during the relevant period (January 1999 to April 2008).  A retrospective medical opinion is therefore warranted.  Finally, the private treatment records noted in the August 2007 VA record have not been obtained, and attempts to obtain them should be made. 

With respect to the initial evaluation of the spermatocele disability, which has an effective date of September 4, 1970, the Veteran claimed that he had voiding problems.  See January 2004 letter from Veteran.  Reports from Dr. R.C.S. dated in 1998 to1999 show the Veteran complained of frequent urination and nocturia.  The June 2002 VA examination report noted recurrent urinary tract infections.

While urinary symptoms were contemplated in the September 2004 rating decision granting service connection for prostate cancer and assigning 100 percent and 20 percent evaluations, the earliest effective date for those evaluations is October 2002.  The symptoms noted predate the effective date of the prostate cancer evaluations, and therefore, it would not be considered improper pyramiding to base an evaluation on those symptoms, if medically appropriate, prior to October 2002.  However, the etiology of the symptoms is not determined, and the Veteran suffered from diabetes and the prostate cancer in and around that time.  As the Board must consider all appropriate diagnostic codes for the evaluation of his spermatocele disability, see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), a medical opinion as to the etiology of the Veteran's urinary symptoms prior to October 2002 is required.

With respect to a TDIU, the Veteran filed a timely notice of disagreement to the March 2000 rating decision denying the claim.  A Statement of the Case was issued in June 2000.  The Veteran filed a VA Form 9 substantive appeal in September 2000.  The Veteran's substantive appeal is timely because it was filed within the one year period following the notification of the rating decision.  Accordingly, the issue is on appeal.

A remand of this issue is warranted because, prior to February 2003, the Veteran did not meet the schedular criteria for a TDIU.  However, the issue of the evaluation of PTSD during the January 1999 to April 2008 time period is remanded under this Board decision.  The issue of a TDIU is inextricably intertwined with the issue of evaluation of PTSD prior to April 2008.  Accordingly, remand for TDIU is warranted.

Moreover, there is plausible evidence to suggest that the Veteran was unable to secure and follow a substantially gainful occupation during the relevant time period.  For instance, an August 1999 outpatient treatment note indicated the Veteran was homicidal and suicidal, especially relating to his former employer.  An earlier record noted he had been on Workman's Compensation leave since 1987 for a knee injury and mental stress.  The April 1996 letter from Dr. R.A., noted above, indicates a severe impairment that may have continued into the current appeal period.  In light of such evidence, the Veteran may be eligible for extra-schedular consideration of his TDIU claim.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  On remand, the RO should consider referral for an extra-schedular evaluation, unless readjudication of the increased evaluation claims indicates otherwise.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding treatment records relevant to his psychiatric disorder(s).  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Associate with the claims folder records of the Veteran's VA treatment since October 2013.

3.  Request all documents pertaining to any application by the Veteran for Social Security Administration and Worker's Compensation disability benefits, including the medical records considered in deciding the claims.

4.  After the above has been accomplished to the extent possible, obtain an opinion from an appropriate medical professional on the following:

	a.  For the period from January 1999 to April 2008, what was the severity of the Veteran's service-connected PTSD?

	b.  For the delusional disorder diagnosed in or about 1996 (see private medical records from Dr. R.A.), was this disorder a manifestation of the Veteran's PTSD?  

	c.  If the answer to subpart b. is "no," can the symptoms of PTSD during the relevant time period (January 1999 to April 2008) be distinguished from the symptoms of the delusional disorder?  If "yes," what symptoms are attributable to PTSD but not to the delusional disorder?

	d.  Describe the extent of occupational impairment due to PTSD from January 1999 to February 2003, including whether the Veteran demonstrated the mental capacity to maintain substantially gainful employment consistent with his educational and vocational background?

A rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the basis for such conclusion should be stated.

5.  A medical opinion with respect to the Veteran's urinary symptoms prior to October 2002 should be obtained.  Specifically, the examiner should state whether it is at least as likely as not that the Veteran's frequent urination, nocturia, and/or recurrent urinary tract infections are related to the residuals of his left spermatocele, status post 1996 resection.

6.  Adjudicate the increased evaluation claims.  If, after doing so, the evaluations do not meet the schedular requirements for a TDIU, then refer the issue of entitlement to a TDIU to the Director, Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

7.  Thereafter, the issue of entitlement to TDIU should be readjudicated.

8.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


